Citation Nr: 0404438	
Decision Date: 02/17/04    Archive Date: 02/27/04	

DOCKET NO.  03-08 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for an eye disorder. 

3.  Entitlement to service connection for a skin disorder, 
excluding pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the benefits sought on appeal.  
The veteran, who had active service from March 1974 to 
February 1978, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to appellate review.  With respect 
to the claim of service connection for PTSD, the Board notes 
that the veteran has been diagnosed as having various 
psychiatric diagnoses in addition to PTSD.  However, 
following the January 2002 VA psychiatric examination the 
veteran was diagnosed as having a schizo-affective disorder, 
alcohol abuse and a substance abuse by history.  The examiner 
offered an opinion that there were no military stressors that 
could support a diagnosis of PTSD.  Subsequent to that 
examination the RO prepared an Administrative Decision which 
determined that the veteran did participate in Operation 
Frequent Fury and that it was more likely than not that the 
stressors that the veteran described did occur.  In addition 
to the evidence reviewed by the RO in the Administrative 
Decision, the veteran submitted a Certificate of Commendation 
awarded to him for his work at that time.  While the 
veteran's participation in that operation may have been 
verified, it is not clear whether the stressful incidents the 
veteran reported he experienced are of such a nature and 
severity to support a diagnosis of PTSD.  As such, the Board 
believes that the veteran should be afforded an additional VA 
psychiatric examination.  

With respect to the claim for service connection for an eye 
disorder, service medical records show that the veteran was 
treated for eye complaints on more than one occasion during 
service.  Indeed, a record dated in December 1977 indicated 
that the veteran was then being seen at the eye clinic for 
possible glaucoma.  While VA examinations performed in 
September 1999 and January 2002 diagnosed the veteran with 
various eye disorders, including suspected glaucoma following 
the January 2002 examination, no opinion regarding the 
etiology of any diagnosed disorders and any possible 
relationship to service was provided following either 
examination.  Under the facts and circumstances of this case, 
the Board believes the veteran should be afforded an 
additional eye examination to ascertain the etiology of the 
currently diagnosed disorders.  

With respect to the claim for service connection for a skin 
disorder other than pseudofolliculitis barbae, the Board 
notes that following the September 1999 VA examination the 
veteran was diagnosed as having angioedema and urticaria, but 
the examiner did not offer an opinion as to the etiology of 
those disorders.  Following a more recent January 2002 
examination the examiner indicated that no angioedema with 
urticaria was found at the time of the examination, and the 
examiner indicated that it was not as least as likely as not 
that the veteran's past history of angioedema with urticaria 
is related to military service.  It is not clear whether the 
examiner based that opinion on the fact that angioedema with 
urticaria was no longer present or was for some other reason 
not related to service since no rationale was provided.  
Following the examination the veteran was also diagnosed as 
having mild folliculitis, a disorder already service 
connected, and dyschromia due to post inflammatory 
hyperpigmentation and lichen simplex chronicus, but the 
examiner offered no opinion as to whether the diagnoses other 
than folliculitis were related to service, or even to the 
veteran's service-connected disability.  Under the 
circumstances of this case, the Board believes the veteran 
should be afforded an additional examination of his skin. 

In addition, it appears that there are other treatment 
records that have not been obtained.  The veteran submitted 
statements regarding psychiatric treatment he had received 
from Chicago Connections and from the Skokie Meadows Nursing 
Center, but no treatment records.  Such records are relevant 
and probative to the veteran's claim and should be obtained 
prior to final appellate review.  It also appears that there 
may be more recently dated treatment records that are not 
associated with the claims file given the passage of time.  
The RO should contact the veteran to ascertain when and where 
he has received treatment for his PTSD, his eyes and skin and 
then obtain and associate those records with the claims file. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The veteran should be contacted and 
asked whether he has received treatment 
for PTSD, his eyes or skin since the date 
of the treatment records referred to in 
the Statement of the Case.  In addition 
to the specific records referred to below 
in paragraphs 2 and 3, below, the RO 
should obtain and associate with the 
claims file all records identified by the 
veteran.  

2.  After obtaining the necessary 
authorizations, the RO should obtain and 
associate with the claims file all 
psychiatric treatment records pertaining 
to the veteran from the Chicago 
Connections, 4411 N. Ravenwood-3rd Floor, 
Chicago, Illinois 60640 and from the 
Skokie Meadows Nursing Center, 4600 Golf 
Road, Skokie, Illinois  60076.  

3.  The RO should obtain and associate 
with the claims file records of treatment 
the veteran received at the day treatment 
center and outpatient psychiatric clinic 
from the West Side Division of the 
Chicago Health Care System.  The RO 
should also obtain and associate with the 
claims file any inpatient hospital 
records dated after July 2002. 

4.  The veteran should be afforded a 
psychiatric examination to ascertain the 
nature, severity and etiology of all 
disorders that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  Regarding the 
claim for service connection for PTSD, 
the RO must provide the examiner the 
summary of the stressors that have been 
determined to have been verified by the 
evidence of record, and the examiner must 
be instructed that only those events may 
be considered for the purpose of 
determining whether exposure to an 
inservice stressor has resulted in the 
current psychiatric symptoms.  Reference 
is made to the material contained in the 
claims file pertaining to the stressful 
incidents the veteran was involved in 
relied on by the RO, as well as the 
Certificate of Commendation submitted by 
the veteran.  The examiner should 
determine whether the diagnostic criteria 
to support a diagnosis of PTSD have been 
satisfied, and if the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and the inservice stressor 
found to be established by the RO.  The 
examiner should comment as to whether any 
PTSD may have preexisted the veteran's 
entry into service, and if so, whether 
any preexisting PTSD permanently worsened 
or increased as a result of stressful 
incidents the veteran was exposed to 
during service.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

5.  The veteran should be afforded an 
examination of his eyes to ascertain the 
nature, severity and etiology of all 
disorders that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
following this review and the 
examination, offer comments and an 
opinion as to whether any currently 
diagnosed eye disorder is in any way 
causally or etiologically related to the 
symptomatology shown in service medical 
records.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  

6.  The veteran should be afforded an 
examination of his skin to ascertain the 
nature, severity and etiology of all 
disorders that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion as to 
whether any currently diagnosed skin 
disorder is in any way related to the 
symptomatology shown in service medical 
records or related to the service-
connected pseudofolliculitis barbae.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.   



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




